DETAILED ACTION

 	The amendment filed 11/23/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacchi et al. (US-5,765,444) in view of Ohnaka (US-4,065,001).
 	The patent to Bacchi et al. shows an object gripping mechanism (8) comprising an attachment module (11) configured to connect the object gripping mechanism to a robot (12), a plurality of retractable arms (14R, 14L) each having an object engagement feature (22R, 30R and 22L, 30L) pivotally mounted at the distal end of each arm, movement mechanisms (50R, 52R, 50L, 52L) collectively configured to pivot the arms to a desired position, and drive mechanisms (58R, 68R, 58L, 68L) position with each arm (see Fig. 4A) such that the object engagement feature is configured to pivot in an opposite direction relative to its associated arm (see Fig. 3).  The drive mechanisms of the Bacchi et al. arms include pulleys (58 or 66) rather than gears as called for in the above claims of the instant application.

 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pulleys (58 or 66) of Bacchi et al. with gears, as taught by Ohnaka, as an alternative yet functionally equivalent means of transferring pivotal motion in a motor-driven system.  The resulting gears and belts would create a durable and slip-proof pivotal drive between the motors and object engagement features.
	Regarding claims 4-6, 17, and 19, the separate motors and associated controller (54) disclosed in the Bacchi et al. patent could obviously control the object engagement features of each arm to pivot synchronously or independently depending on the task at hand.
 	In regard to claim 11, the object engagement features include a vacuum gripping portion (36R, 36L).
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 4-6, 9-11, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2, 3, 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/1/2021